701 Ninth Street, NW Washington, DC20068 Paul H. Barry Senior Vice President Chief Financial Officer 202 872-2211 202 331-6181 Fax phbarry@pepcoholdings.com March 14, Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Mail Stop Washington, D.C.20549-0404 Attention:Jim Allegretto Robert Babula Re:PEPCO Holdings, Inc. Form 10-K for the year ended December 31, 2006 Filed March 1, File No. 1-31403 Dear Ladies and Gentlemen: This letter is submitted by Pepco Holdings, Inc. (“PHI” or the “Company”) in response to the staff’s letter, dated February 12, 2008, which comments on our response dated January 29, 2008 to your original comment relating to the above-referenced Form 10-K filed pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”).This response also is submitted on behalf of the Company’s subsidiary registrants, Potomac Electric Power Company (“Pepco”) and Delmarva Power & Light Company (“DPL”), to the extent the staff’s follow-up comment and this response bear on their disclosures in the above-referenced Form 10-K.For convenience of reference, the staff’s follow-up comment is restated below in italics, followed by the Company response. 1. You indicate that it is appropriate to capitalize purchased energy costs as these costs are clearly allowable costs for ratemaking purposes.We concur.You further state that because these purchased energy costs were part of your overall incurred cost of service that formed the basis for your rates during the deferral periods, you believe it is Securities and Exchange Commission March 14, Page 2 appropriate to accrue revenue to match your costs as opposed to deferring the costs with subsequent amortization against the revenue when received.We are unclear on how your revenue accrual mechanism is permitted by SFAS no. 71.Please advise in detail. Our conclusion to accrue revenue to match our purchased energy costs associated with the deferral programs in Delaware and Maryland (as opposed to deferring costs with subsequent amortization against revenue when received) was not based on any revenue accrual mechanism provided in Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation” (SFAS No. 71).SFAS No. 71 primarily addresses (a) the deferral of recognition of incurred costs that will be recovered in the future and (b) the recognition of costs expected to be incurred in the future which have been recovered currently.Accordingly, SFAS No. 71 was not the authoritative accounting pronouncement we considered when determining our revenue recognition policy. Our revenue recognition policy, included in the “Summary of Significant Accounting Policies” footnote in our consolidated financial statements, states that “the Power Delivery businesses recognize revenue from the supply and delivery of electricity and gas upon delivery to their customers, including amounts for services rendered but not yet billed (unbilled revenues).”This policy is supported broadly by revenue recognition principles set forth in other authoritative accounting pronouncements, more specifically the following: · Statement of Financial Accounting Concepts No. 5, “Recognition and Measurement in Financial Statements of Business Enterprises” (CON 5), · Staff Accounting Bulletin Topic 13: Revenue Recognition (SAB Topic 13), and · Emerging Issues Task Force Issue No. 92-7, “Accounting by Rate-Regulated Utilities for the Effects of Certain Alternative Revenue Programs” (EITF 92-7) CON 5 indicates that revenues should be recognized when they are realized or realizable and earned.Specifically, paragraph 83b of CON 5 states that “revenues are considered to have been earned when the entity has substantially accomplished what it must do to be entitled to the benefits represented by the revenues.” In the case of the revenues accrued in the deferral period for the deferral programs in Delaware and Maryland, we have delivered purchased energy to our customers at a price which is fixed and determinable, and therefore we have met the requirements for revenue recognition under CON 5. SAB Topic 13, which draws heavily on the guidance of paragraph 83b of CON 5 in the absence of authoritative literature addressing a specific arrangement, indicates that revenue generally is realized or realizable and earned when all of the following criteria are met: Securities and Exchange Commission March 14, Page 3 · Persuasive evidence of an arrangement exists, · Delivery has occurred or services have been rendered, · The seller’s price to the buyer is fixed or determinable, and · Collectibility is reasonably assured. All of these criteria set forth in SAB Topic 13 have been met with respect to the delivery of purchased energy to our customers participating in the deferral programs in Delaware and Maryland. EITF 92-7 provides rate-regulated utilities a basis for recognizing revenue pursuant to certain types of alternate revenue programs provided that specific conditions are met.
